                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


Securities and Exchange Commission
                   Plaintiff(s)

            v.                                CIVIL ACTION NO. 1:16-cv-12510-FDS



Richard G Cody et al
                   Defendant(s)


                           JUDGMENT IN A CIVIL CASE

Saylor U.S.D.J



      IT IS ORDERED AND ADJUDGED: Pursuant to the Memorandum and Order
      of this court on 12/5/2019, Summary Judgment is GRANTED for the Plaintiff.
      Defendants Richard G. Cody and Boston Investment Partners, LLC, are
      hereby ENJOINED from committing any act or practice in violation of § 10(b)
      of the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b); Rule 10b-5, 17
      C.F.R. § 340.10b-5; and §§ 206(1)-(2) of the Investment Advisers Act of 1940,
      15 U.S.C. §§ 80b-6(1)-(2), and from aiding, abetting, counseling, commanding,
      inducing, or procuring any such act or practice. Defendant Richard G. Cody is
      hereby ORDERED to disgorge the amount of $14,171, plus prejudgment
      interest in the amount of $3,490, to the United States Securities and Exchange
      Commission.



                                                     ROBERT M. FARRELL
                                                     CLERK OF COURT



Dated: 12/5/2019
                                                 By /s/ Taylor Halley
                                                    Deputy Clerk
